Name: Council Implementing Regulation (EU) 2015/376 of 6 March 2015 implementing ArticleÃ 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 7.3.2015 EN Official Journal of the European Union L 64/15 COUNCIL IMPLEMENTING REGULATION (EU) 2015/376 of 6 March 2015 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) Following the judgment of the General Court of 24 September 2014 in Case T-348/13 (2), Kadhaf Al Dam v Council, the entry concerning Ahmed Mohammed Qadhaf Al-Dam should be deleted from Annex III to Regulation (EU) No 204/2011. Furthermore, the entry concerning one other person as set out in that Annex should be updated. (3) Annex III to Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 204/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2015. For the Council The President K. GERHARDS (1) OJ L 58, 3.3.2011, p. 1. (2) Not yet published in the ECR. ANNEX 1. The entry set out in Annex III to Regulation (EU) No 204/2011 concerning the person listed below is replaced by the following entry: Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud (a.k.a. ABDULHAFID (last name); Massoud (first name)) Position: Armed Forces Commander Date of birth: 1 January 1937 Place of birth: Tripoli, Libya 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. The entry set out in Annex III to Regulation (EU) No 204/2011 concerning the person listed below is deleted: 8. QADHAF AL-DAM, Ahmed Mohammed.